Citation Nr: 0431873	
Decision Date: 12/01/04    Archive Date: 12/14/04	

DOCKET NO.  01-00 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
internal derangement of the left knee, status post 
chondroplasty. 

2.  Entitlement to an evaluation in excess of 10 percent for 
internal derangement of the right knee, status post 
arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to August 
1975, and from October 1975 to June 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

This case was previously before the Board in September 2001, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  

The Board notes that, in a rating decision of August 2003, 
the RO granted service connection and a separate 10 percent 
evaluation for the postoperative residuals of arthroscopic 
examination of the left knee, with removal of loose bodies 
and degenerative joint disease, with pain and a limited range 
of motion.  In that same rating decision, the RO additionally 
granted service connection and a separate 10 percent 
evaluation for the postoperative residuals of arthroscopic 
examination of the right knee, with degenerative joint 
disease, limited motion, and pain.  

In a rating decision of June 2004, the RO granted a 
40 percent evaluation for service-connected lumbosacral 
strain with disc herniation and bulging, effective from 
September 26, 2003, the date of newly-revised regulations for 
the evaluation of service-connected low back disabilities.  
Since the time of that rating decision, the veteran has 
voiced his decision not to pursue the issue of an evaluation 
in excess of 20 percent for lumbosacral strain prior to that 
date.  Accordingly, the sole issues remaining for appellate 
review are those listed on the title page of this decision.  




FINDINGS OF FACT

1.  The veteran's service-connected residuals of internal 
derangement of the left knee are currently productive of no 
more than slight impairment, with intact ligaments, and no 
episodes of dislocation or recurrent subluxation.  

2.  The veteran's service-connected residuals of internal 
derangement of the right knee are currently productive of no 
more than slight impairment, with intact ligaments, and no 
episodes of dislocation or recurrent subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for internal derangement of the left knee, status post 
chondroplasty, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 
(2003).

2.  The criteria for an evaluation in excess of 10 percent 
for internal derangement of the right knee, status post 
arthroscopy, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5257 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini, the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that, in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and the proper subsequent 
VA process.  See Pelegrini, supra.

In the present case, in correspondence of October 2001, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claims, as well 
as what information and evidence should be submitted by him, 
what information and evidence would be obtained by the VA, 
and the need for him to submit any further evidence in his 
possession which pertained to his claims.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a Statement 
of the Case, and various Supplemental Statements of the Case.  
These documents provided the veteran with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claims, and the 
requirements to establish entitlement to disability ratings 
in excess of 10 percent for service-connected internal 
derangement of the right and left knees.  By way of these 
documents, the veteran and his representative were also 
specifically informed of the cumulative evidence previously 
provided to the VA, or obtained by the VA on the veteran's 
behalf.  In point of fact, all of the aforementioned 
correspondence informed the veteran of the evidence he was 
responsible for submitting, and what evidence the VA would 
obtain in order to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in October 2001 was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated, and Supplemental Statements of the 
Case were provided to the appellant.  In the case at hand, 
the claimant has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Accordingly, to decide the appeal 
would not be prejudicial to the claimant.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Additionally, in October 
2001 the veteran advised VA that he had no other evidence to 
submit.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim poses no risk of prejudice to 
the veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).


Factual Background

On VA orthopedic examination in June 1999, the veteran gave a 
history of internal derangement of both knees.  According to 
the veteran, he first hurt his right knee while playing 
basketball in 1973.  His left knee was injured while playing 
basketball in 1974 or 1975.  Reportedly, the veteran had 
undergone arthroscopic examination of both knees.  According 
to the veteran, he had been informed that the back of his 
left kneecap was "chewed up."  

When further questioned, the veteran complained of swelling 
in his left knee, though with no necessity for drainage.  The 
veteran stated that he treated his left knee with ice much of 
the time.  Additionally noted was that the veteran's right 
knee would swell, and sometimes give way.  

On physical examination, the veteran complained of sharp pain 
and aching in both knees.  Also noted were problems with 
weakness, stiffness, and swelling, but no heat or redness.  
According to the veteran, he experienced both instability 
(giving way) and locking of his right knee, though both knees 
had problems with fatigability and a lack of endurance.  He 
also reported that any prolonged use of his knees resulted in 
flare-ups.  Also noted were problems with weather changes, 
such as rain or cold weather.  The veteran stated that he 
sometimes used a cane, but did not require crutches, braces, 
or corrective shoes.  When further questioned, the veteran 
denied any difficulty with dislocation or recurrent 
subluxation.

On examination, the veteran's right knee showed some evidence 
of swelling, deformity, and crepitus, as well as tenderness 
on the medial aspect.  Also noted was evidence of some 
laxity.  The veteran was able to extend his right knee to 0 
degrees actively, passively, and after fatiguing with pain.  
Flexion of the right knee was from 0 to 94 degrees actively, 
0 to 96 degrees, and 0 to 120 degrees after fatiguing, all 
with pain.  

Physical examination of the left knee showed some evidence of 
swelling, deformity, and crepitus, as well as tenderness 
laterally and anteriorly, and some laxity.  The veteran was 
able to extend his left knee to +4 degrees of flexion 
actively, passively, and after fatiguing, all accompanied by 
pain.  Flexion of the left knee was from +4 degrees to 138 
degrees actively, from +4 to 140 degrees passively, and from 
+ 4 to 138 degrees after fatiguing, all with pain.  
Radiographic examination was consistent with the presence of 
minimal degenerative changes bilaterally.  The pertinent 
diagnosis was status post injury and arthroscopic examination 
of both knees, with internal derangement of both knees 
accompanied by marked laxity, crepitus, swelling, deformity, 
and tenderness.  

VA outpatient treatment records covering the period from 
January to November 1999 were received in December 1999, 
showing treatment during that time for various knee problems.  

Private outpatient treatment records dated in September and 
October 2000 show additional treatment for various knee 
problems.  In an entry of October 2000, it was noted that 
swelling of the veteran's knees had decreased tremendously 
since he had begun taking a certain medication.  The veteran 
was, however, still having problems with his knees, as 
characterized by a "popping sensation."  According to the 
veteran, his knees would at times almost give out.  

On physical examination, crepitus was felt and heard in both 
knees.  Also noted was some medial joint line tenderness, in 
conjunction with a decreased range of motion resulting from 
discomfort.  Muscle strength at the time of examination was 
5/5 in both lower extremities.  The pertinent diagnosis was 
bilateral knee pain with a history of arthritis, which seemed 
to be worsening over the past couple of weeks.  

During the course of VA outpatient treatment in November 
2000, the veteran complained of patellofemoral pain, in 
conjunction with occasional knee instability.  Noted at the 
time was that the veteran did not present clinically with 
instability or meniscal damage, though there certainly were 
signs and symptoms of patellofemoral compartment cartilage 
degeneration.  

On VA orthopedic examination in July 2003, it was noted that 
the veteran's medical records were available, and had been 
reviewed.  When questioned, the veteran complained of 
bilateral knee pain which was present "at all times."  
Reportedly, the veteran was receiving anti-inflammatory 
medication, as well as pain medicine and muscle relaxants.  
According to the veteran, he utilized braces at all times.  
However, he described no episodes of dislocation or recurrent 
subluxation.  Also noted was that the veteran was able to 
perform his usual occupation and daily activities.  

On physical examination, the veteran's right knee showed some 
changes compatible with degenerative joint disease.  Range of 
motion measurements showed full extension to 0 degrees, with 
flexion to 130 degrees.  All ligaments were intact, but there 
was some evidence of bilateral joint line pain on stress 
testing.  

Examination of the veteran's left knee showed evidence of 
well-healed arthroscopic sites.  Again, changes were noted 
which were compatible with degenerative joint disease.  On 
examination, the veteran had full extension to 0 degrees, 
with flexion to 130 degrees.  On stress testing, the veteran 
complained of bilateral joint line pain.  The examiner found 
no additional limitation caused by pain, fatigue, or weakness 
following repetitive use.  However, there was objective 
evidence of pain on bilateral stress testing at the bilateral 
joint lines.  Radiographic studies were consistent with mild 
degenerative changes of the patellofemoral compartment of 
both knees.  The pertinent diagnoses were status post 
arthroscopic examination, right knee, with degenerative joint 
disease accompanied by pain and limited motion; and status 
post arthroscopic examination with removal of loose bodies 
from the left knee, with degenerative joint disease and 
limited motion and pain.  

At the time of the VA neurologic examination in July 2003, 
the veteran complained that both of his knees "ached and 
burned."  The pertinent diagnosis was knee aches for 
approximately eight years, worse on the left, with normal 
range of motion, strength, reflexes, and sensation.  

Analysis

The veteran in this case seeks increased evaluations for the 
service-connected residuals of internal derangement of his 
right and left knees.  In that regard, disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.20 (2003).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
reported history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
history precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In the present case, the Board wishes to make it clear that, 
in addition to the issues currently under consideration, the 
veteran is in receipt of separate and distinct 10 percent 
evaluations for the postoperative residuals of arthroscopic 
examination of the right and left knees, with degenerative 
joint disease, pain, and a limited range of motion.  Because 
the evaluation of the same 'disability' or the same 
'manifestations' of a single disability under various 
diagnoses is prohibited, 38 C.F.R. § 4.14, the Board cannot 
consider the symptomatology of pain and limitation of motion 
when evaluating his internal derangement of the knees. 

While at the time of a VA orthopedic examination in June 
1999, the veteran complained of both instability and locking 
of his right knee, he required neither crutches nor braces, 
nor corrective shoes.  Moreover, according to the veteran, he 
had experienced no episodes of dislocation or recurrent 
subluxation.  There was some was some evidence of laxity in 
both knees, however.  Significantly, while at the time of VA 
outpatient treatment in November 2000, the veteran complained 
of occasional knee instability, clinically, he did not 
present with either instability or meniscal damage.  

The Board observes that, on more recent VA orthopedic 
examination in July 2003, the veteran denied episodes of 
either dislocation or recurrent subluxation.  Moreover, 
according to the veteran, he was able to perform his usual 
occupation, and engage in regular daily activities.  Physical 
examination, while showing some evidence of bilateral joint 
line pain, showed all ligaments were intact. 

The 10 percent evaluation currently in effect contemplates 
the presence of slight impairment of the knee due to 
recurrent subluxation and/or lateral instability.  In order 
to warrant a 20 percent evaluation, there would have to be 
moderate subluxation and/or lateral instability.  A 30 
percent is warranted for severe impairment due to moderate 
subluxation and/or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).  

In this case, there is no evidence of either recurrent 
subluxation or instability sufficient to warrant the 
assignment of an increased evaluation.  Although objectively 
some laxity was noted on VA examination in June 1999, the 
most recent VA examination revealed no subluxation, 
instability, or ligament damage.  See Fenderson, supra.  The 
use of a knee brace, in and of itself, is not sufficient to 
warrant the assignment of an increased evaluation, in view of 
clinical findings pertinent to each of the veteran's knees.  
As noted above, notwithstanding the veteran's various right 
and left knee difficulties, he continues to be able to engage 
in his usual occupation and daily activities.  

Under the circumstances, the Board is of the opinion that the 
10 percent evaluations currently in effect for the veteran's 
right and left knee disabilities are appropriate, and that 
increased ratings are not warranted.  Accordingly, the 
veteran's claims for increased ratings must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An evaluation in excess of 10 percent for internal 
derangement of the left knee, status post chondroplasty, is 
denied.  

An evaluation in excess of 10 percent for internal 
derangement of the right knee, status post arthroscopy, is 
denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



